Citation Nr: 9917904	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability. 

2.  Entitlement to service connection for bilateral shoulder 
disability. 

3.  Entitlement to service connection for bilateral elbow 
disability. 

4.  Entitlement to the assignment of a higher disability 
evaluation for service-connected degenerative disk disease of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and J. A. V.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969, from February 1991 to November 1991, from 
January 1992 to May 1992, and from February 1993 to April 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement as to the 
appealed issues was received in April 1996.  A statement of 
the case was issued in April 1996, and a substantive appeal 
was received that same month.  The March 1996 decision also 
denied service connection for a hearing loss; the veteran did 
not appeal that determination.  The veteran and his spouse 
testified at a personal hearing at the RO in May 1996.

After review of the claims file, the Board believes that the 
issues on appeal are more accurately described as shown on 
the first page of this decision. 



FINDINGS OF FACT

1.  The record includes medical diagnoses of current medical 
disorders of the knees, shoulders and elbows, competent 
evidence of service incurrence, and medical evidence of a 
continuity of symptomatology since service. 

2.  The veteran's service-connected degenerative disk disease 
is manifested by subjective complaints of pain, but without 
more than moderate intervertebral disc symptoms with 
recurring attacks and by no more than moderate limitation of 
motion.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for bilateral knee disability, for bilateral shoulder 
disability, and for bilateral elbow disability are well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to the assignment of a 
higher disability evaluation for service-connected 
degenerative disk disease of the lumbar spine, currently 
evaluated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disabilities of the Knees, Shoulders, and Elbows

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has held that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.  The rules concerning chronicity and continuity 
of symptomatology, however, still require "medical 
expertise" to relate the veteran's present disability to his 
or her post-service symptoms.  Savage, 10 Vet. App. at 497-
98.

From a review of the March 1996 rating decision and the April 
1996 statement of the case, it appears that the RO has found 
the veteran's service connection claims to be not well-
grounded.  However, some subsequent supplemental statements 
of the case refer to the doctrine of reasonable doubt, but 
conclude that such doctrine is not applicable since the 
preponderance of the evidence is against the veteran's 
claims.  This would suggest that at some point the RO deemed 
the claims to be well-grounded and reviewed the claims on the 
merits.  However, at least one supplemental statement of the 
case is to the effect that the preponderance of the evidence 
is against a finding of a nexus to service and that the 
veteran may submit evidence to show that the claim is well-
grounded.  In other words, it is not entirely clear from the 
record whether the RO has treated the claims as well-
grounded. 

The Board notes that the record does appear to include 
medical reports and records which arguably set forth medical 
diagnoses of current disability.  A September 1996 orthopedic 
examination report sets forth the veteran's complaints and 
shows negative x-ray findings.  However, the examiner 
commented that the veteran was probably complaining due to 
bursitis of the joints.  Viewing this in the light most 
favorable to the veteran, the Board believes that this 
comment can be viewed as a diagnosis of bursitis of the 
knees, shoulders, and elbows for well-grounded purposes.  

The veteran's assertions regarding inservice problems with 
the knees, shoulders, and elbows are accepted for well-
grounded purposes, and such assertions are in fact supported 
by service medical records which show complaints and 
treatment for pertinent symptoms.  For example, a September 
1993 report lists assessments of (1) nonanatomic shoulder 
pain/weakness, unclear etiology; (2) idiopathic bilateral 
knee pain.  Other service medical records refer to complaints 
of weakness and tingling of the right upper extremity.  A 
January 1994 report noted that a bone scan had revealed 
multiple low-grade abnormalities consistent with degenerative 
joint disease.  A follow-up by orthopedics noted that it was 
felt that diffuse mild degenerative changes were probably 
responsible for the veteran's multiple joint complaints, and 
that no further work-up was required.  

The veteran's most recent military physical examination 
report, of May 1995, indicates that upon clinical evaluation, 
the veteran's upper extremities, his feet, and his lower 
extremities were found to be normal, although a summary of 
defects notes knee pain.  On the May 1995 medical history 
report, the veteran noted a history swollen or painful 
joints, cramps in his legs, and arthritis.  Notes on that 
report indicate he complained only of "joints - knees - 
arthritis."  Various VA physical therapy treatment reports 
for the veteran, for 1996-97, note arthritis of the knees, 
shoulders, and elbows, but contain no evidence of clinical 
diagnosis of this condition, nor corroborating X-ray 
evidence.  However, a March 1996 VA treatment report notes 
"I do not see any specific diagnosis of arthritis [in the 
shoulder, elbow, or knee]."

A September 1997 VA treatment report indicates the veteran 
complained of a sharp stabbing pain that seemed to stem from 
the elbow.  He reported his arm felt numb from the wrist to 
the elbow inner aspect.  An October 1997 report for right 
upper extremity complaints indicate an EMG sampling of the 
right upper extremity supplied by C5-T1 failed to reveal any 
significant abnormal myopathic or neuropathic signs.  The 
physician indicated these findings were compatible with 
moderate advanced carpal tunnel syndrome without axon 
degeneration.

After reviewing the medical evidence, the Board believes that 
although the exact nature of any disorders of the knees, 
shoulders and elbows has not been determined, there is the 
required medical evidence (for well-grounded purposes) of a 
continuity of pertinent symptomatology since service to link 
what appears to be currently diagnosed disorders of the 
knees, shoulders, and elbows to the symptoms noted and 
treated during service.  The Board therefore finds these 
claims to be well-grounded.  38 U.S.C.A. § 5107(a). 

II.  Degenerative disk disease, lumbar spine

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board notes that the 20 percent 
rating for the veteran's service-connected disability is 
effective December 1, 1995, the date of receipt of the 
veteran's application for compensation.  Thus, the Board will 
consider whether higher ratings are warranted subsequent to 
that date.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The medical evidence indicates surgery in November 1994 for 
disk excision at L4-5 and lateral fusion of L4 to S1.  A bone 
stimulator was implanted, which was surgically removed in 
January 1996. 

A January 1996 VA orthopedic examination report indicates the 
veteran reported increasing pain in his lower back with cold 
weather; taking an average of 4-8 aspirin a day for pain; 
numbness in the right buttock that radiates into the right 
leg down to the foot; and having two small electrodes 
embedded in the lower back muscles for control of the 
radiating pain.  Upon physical examination of the low back no 
postural abnormalities or fixed deformities were found.  The 
back muscles were found to be soft.  Range of motion was 
found to be forward flexion of 95 degrees, extension backward 
was 25 degrees, lateral flexion to each side was 35 degrees, 
and rotation to each side was 45 degrees.  The examiner 
indicated the veteran claimed minimal discomfort with range 
of motion testing.  X-rays of the lower spine revealed 
degenerative changes at the L4-5, and L5-S1 level, with 
narrowing of the disk spaces and a fusion seen at the L4-
5/L5-S1 level.  Small electrodes were still embedded in the 
muscle of the back, although the electronic device had been 
removed.  The diagnosis was status post disk fusion of L4-
5/L5-S1, with radiculopathy pain into the right buttocks, 
"pre and post" back surgery.
Service connection for degenerative disk disease, lumbar 
spine, was established by rating decision in March 1996.  A 
20 percent evaluation, effective December 1, 1995, the date 
of receipt of the veteran's application for compensation, was 
assigned, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293. 

A May 1996 statement from the veteran's co-worker noted the 
veteran's problems at work.  During a May 1996 personal 
hearing the veteran and his wife testified he has severe 
muscle spasms in his lower back; he takes Tylenol and Motrin 
for the pain; he cannot sit or stand for a prolonged period 
of time; dampness makes it worse; he takes one hour to 
"limber up" in the morning; the pain is 8.5 to 9 on a scale 
of 1-10; he works for a security firm; he has a three pound 
lifting limit; he cannot get promotions due to his back 
limitations; he was turned down for a job as a bus driver for 
the Department of Transportation due to his back 
symptomatology and limitations; he has numbness in his right 
leg; he cannot return to his former employment in 
construction due to his back; and that he cannot cut the 
grass or take out the trash due to his limitations.

A September 1996 VA orthopedic examination report indicates 
the veteran complained of constant low back pain; that the 
pain varies; and that "at times" he "may" have pain 
radiating into the right leg to the toe.  Upon physical 
examination the muscles of the back were noted to be tight.  
Range of motion was found to be 0-60 degrees of flexion.  The 
examiner noted the veteran claimed more pain with this motion 
than with any other.  Backward flexion was noted to be 0-20 
degrees; left lateral flexion was 0-30 degrees; right lateral 
flexion was 0-30 degrees; left rotation was 0-40 degrees; and 
right rotation was 0-40 degrees.  The examiner indicated the 
veteran's complaint of numbness radiating from the back to 
the right leg and foot could not be reproduced by 
electromyelogram.  The examiner indicated X-rays revealed 
status/post spinal fusion of the lumbosacral spine with 
narrowing of L4-5 level with anterior osteophytes present.  
These were also see at the L1-3 level.  The diagnosis was 
status/post disc fusion of L4-5 with degenerative changes.

A January 1997 military Medical Evaluation Board report 
indicates that upon physical examination the veteran was 
noted to ambulate with a cane.  Active forward flexion was 
found to be two feet from toe touch; extension was 10 
degrees; side bend was 40 degrees.  X-rays revealed 
degenerative changes globally from L3 to S1; a consolidated 
lateral fusion mass with retained bone stimulator wires 
posterolaterally.  The diagnosis was failed back surgery 
syndrome, status/post L4 to S1 posterolateral non-
instrumented spinal fusion.

Under DC 5293, where intervertebral disc syndrome  is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief, a 60 percent evaluation is warranted.  A 
severe syndrome, with recurring attacks, and intermittent 
relief, warrants a 40 percent evaluation.  A moderate 
syndrome, with recurring attacks, warrants a 20 percent 
evaluation.  

Also for consideration is Diagnostic Code 5292 which provides 
for a 20 percent rating for moderate limitation of motion of 
the lumbar spine and a 40 percent rating for severe 
limitation of motion of the lumbar spine. 

A review of the medical evidence shows some complaints of 
pain with radiation into the lower extremities, there is no 
medical evidence of actual muscle spasms.  Moreover, the 
evidence does not paint a picture of more than moderate 
neurological symptomatology associated with the lower back.  

VA's General Counsel has determined that intervertebral disc 
syndrome (DC 5293) involves loss of range of motion.  
Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under DC 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than moderate intervertebral disc syndrome.  Moreover, 
while there is clearly some limitation of motion, the 
reported findings as to range of motion do not show more than 
moderate loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  It appears that forward flexion does result 
in some pain, but other motions do not appear to be 
significantly limited by such pain, nor is the limitation of 
flexion caused by pain more than moderate.  

The Board in making this determination does recognize the 
veteran's disability and does not doubt that it results in 
impairment, including pain.  However, the preponderance of 
the evidence is for a finding that the current 20 percent 
rating adequately reflects the degree of current impairment.  
It follows that the provisions of 389 U.S.C.A. § 5107(b) do 
not otherwise permit a favorable determination.  The veteran 
may always advance a new claim for an increased rating should 
his low back disability increase in severity in the future. 


ORDER

The veteran's claims of entitlement to service connection for 
bilateral knee disability, for bilateral shoulder disability, 
and for bilateral knee disability are well-grounded.  The 
appeal is granted to this extent, subject to the directions 
set forth in the remand portion of this decision. 

Entitlement to assignment of a disability evaluation in 
excess of 20 percent for service-connected degenerative disk 
disease of the lumbar spine is not warranted.  To this 
extent, the appeal is denied. 



REMAND

One a claimant has presented a well-grounded claim, the duty 
to assist the veteran arises.  38 U.S.C.A. § 5107(a).  
Moreover, the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b) are for application.  

In view of the medical evidence discussed above, the Board 
believes that clarification as to the nature and etiology of 
any current disorders of the knees, shoulders and elbows.  As 
such questions are medical in nature, appropriate development 
of the medical evidence is necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment of the knees, shoulders and/or 
elbows should be associated with the 
claims file. 

2.  The veteran should be scheduled for 
comprehensive VA examinations of the 
knees, shoulders and elbows to ascertain 
whether there are current disorders 
present and, if so, to ascertain whether 
there were any manifestations of such 
disorders during the veteran's service or 
during any applicable presumptive period.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner(s) in connection with the 
examinations, and all indicated special 
studies and tests (to include x-rays (if 
deemed medically advisable) to detect 
degenerative disease) should be 
accomplished.  After reviewing the 
veteran's claims file and examining the 
veteran, the examiner(s) should offer 
opinions as to whether it is as least as 
likely as not that any found current 
disorders of the knees, shoulders and/or 
knees are related to the veteran's 
service. 

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claims can be granted.  
Unless the full benefit sought as to each 
such issue is granted, the Ro should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an appropriate time to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The veteran and his representative are free to submit 
additional evidence and argument in support of the appeal. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

